WELCH, J.
On the 14th day of January, 1952, the trial court overruled a motion for new trial in this case in which judgment had been entered for defendant in an action by plaintiffs on a former judgment. Thereafter there were orders of extension of time in which to make and serve the case-made. The appeal was filed in this court on July 12, 1952.
There was no attempt to obtain an order in which to extend the time to file the appeal in this court until June 11, 1952. A motion to dismiss has been filed for the reason the appeal was not filed within the statutory three months provided by 12 O.S. 1951 §972, or an extension of time within said three months. The motion must be sustained. Adams v. Hobbs, 204 Okla. 85, 226 P. 2d 913; Sheets v. Sheets, 204 Okla. 88, 226 P. 2d 915; East Side Baptist Church v. Morgan, 204 Okla. 685, 233 P. 2d 957; Schuler v. State ex rel. Coryell, 205 Okla. 212, 236 P. 2d 672.
Appeal dismissed.
HALLEY, V. C. J., and CORN, GIBSON, DAVISON, JOHNSON, O’NEAL, and BINGAMAN, JJ., concur.